MARTIN J. MANSUR, Judge
(dissenting).
I respectfully dissent. Because I believe that SMMPA is not a public body subject to the Minnesota Open Meeting Law, Minn. Stat. § 471.705, subd. 1 (1996), nor a political subdivision subject to the Minnesota Data Practices Act, Minn.Stat. §§ 13.01-99 (1996), I would affirm the grant of summary judgment to SMMPA.
The Open Meeting Law (Law) requires that all meetings of the governing body of any “unorganized territory, county, city, town, or other public body” be open to the public. Minn.Stat. § 471.705, subd. 1. Applying the rule of ejusdem generis, we must construe the term “other public body” to include only those public bodies that share common characteristics with an unorganized territory, county, city, or town. Unlike the elected officials from a county, city, or town, municipal power agency officials are not elected by the general public. A municipal power agency does not have a territorial boundary and cannot levy and collect taxes. Any bonds sold must be exclusively paid for by the municipal power agency’s revenues. The term “other public body” simply cannot be construed to include an agency so dissimilar to the enumerated entities. I conclude that the district court properly determined that SMMPA is not a public body within the meaning of the Law.
Moreover, the legislature specifically mandated that conflicts between the statutes controlling municipal-power agencies, Minn.Stat. §§ 453.51-62 (1996), and any other law shall be resolved in favor of municipal power agencies. Minn.Stat. § 453.62, subd. 2. To be sure, a municipal power agency is a municipal corporation and a political subdivision of the state. Minn.Stat. § 453.53, subd. 1(1). Nevertheless, the legislature clearly intended that a municipal power agency exercise the same powers as a similarly situated private corporation. Minn.Stat. § 453.54, subd. 21. This provision, coupled with the liberal construction of the laws governing municipal *767power agencies, acts as an express exemption to the Law.
The activities of a municipal power agency are distinguishable from the activities of other organizations that have been explicitly granted a right to hold closed meetings under certain circumstances. For example, the primary focus of the activities of Minnesota Technology, Inc. “must be to benefit new or existing small and medium-sized businesses in greater Minnesota.” Minn.Stat. § 1160.03, subd. la (1996). In contrast, SMMPA does not engage in policymaking or ratemaking; SMMPA simply buys power wholesale to resell to its customers. Unlike an entity discussing matters affecting the general public, and occasionally holding-closed meetings to discuss sensitive financial matters, SMMPA’s actions directly impact its own economic viability. It seems to me the legislature did not intend to provide this medium for municipalities to use in meeting certain energy needs and at the same time destroy a municipal power agency’s competitiveness by exposing its business decisions to the public, which includes the competition.
With regard to the Data Practices Act (Act), I believe that a municipal power agency falls outside of the definition of a political subdivision because it is not an “authority created pursuant to law.” Minn.Stat. § 13.02, subd. 11 (1996). Rather, the law allows for the creation of a municipal power agency. Minn.Stat. § 453.53, subd. 1. Cf. Minn.Stat. § 116.02, subd. 1 (1996) (“A pollution control agency * ⅜ * is hereby created.”); Minn.Stat. § 462A.04, subd. 1 (1996) (“There is created a public body corporate and politic to be known as the ‘Minnesota housing finance agency’ ”). I conclude that a municipal power agency is not a political subdivision within the meaning of the Act.
I believe that municipal power agencies are not subject to either the Open Meeting Law or the Data Practices Act, and thus SMMPA may close its board meetings to the public.